Title: IV. Report of a Committee to Prepare a List of Books for Congress, [24 January 1783]
From: Committee of the Continental Congress
To: 


          [In Congress, 24 Jan. 1783.] “The Committee instructed on the motion of Col. Bland to report a list of books proper for the use of Congress, recommend that Superintdt. of Finance and the Secy. of Congress be empowered to take order for procuring the books enumerated below; the same when procured to be under the care of the said Secy.” The list itself, entirely in James Madison’s hand, is headed by the Encyclopédie Méthodique and contains more than 300 other titles classed as follows: Law of Nature and Nations, Treaties and Negociations, General History, Chronology, Geography, Particular History (subdivided by nations), Politics, Law, War, Marine, Languages, America. (The last class, consisting of what would today be called Americana, contains by far the greatest number of titles.) Madison’s list was largely, but not exclusively, based on a much longer book list compiled by TJ, consisting partly of books he owned and partly of books he intended to procure (Brant, Madison, ii, 288–90). This “1783 Catalogue” of TJ’s (MS in MHi) was presumably drawn up, or at least revised, in preparation for TJ’s contemplated mission to Europe; much of the work on it may have been done while he was in Philadelphia in Jan. 1783, and perhaps more on his return to Philadelphia in March of that year, since a preliminary leaf of the list bears the date “1783 Mar. 6.” Madison and TJ roomed in the same house during these months and certainly must have discussed both TJ’s long personal list and Madison’s select list for a proposed congressional library.
        